IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

DAVID NEWMAN,

               Petitioner,

 v.                                                               Case No. 5D17-2482

GLENN HIRST and
WERNER ENTERPRISES, INC.,

               Respondents.

_________________________________________/

Opinion filed February 16, 2018

Petition for Certiorari Review of Order
from the Circuit Court for Orange County,
Keith F. White, Judge.

Christopher V. Carlyle, of The Carlyle
Appellate Law Firm, Orlando, for
Petitioner.

Brian D. Stokes and Brandon M. Smith, of
Alvarez, Winthrop, Thompson & Storey,
P.A., Orlando, for Respondents.


WALLIS, J.

      David Newman petitions this court for a writ of certiorari, seeking to quash the trial

court's order finding that he expressly waived all privilege objections to the respondents'

Boecher1 interrogatories. We find that the trial court departed from the essential




      1   Allstate Ins. v. Boecher, 733 So. 2d 993 (Fla. 1999).
requirements of the law by determining that Newman's agreement to "answer" discovery

requests constituted an express waiver of all privileges. See Paradise Divers, Inc. v. Upmal,

943 So. 2d 812, 814 (Fla. 3d DCA 2006); Liberty Mut. Ins. v. Lease Am., Inc., 735 So. 2d

560, 561–62 (Fla. 4th DCA 1999). We grant the petition, quash the order, and remand to

the trial court for further proceedings.

       PETITION GRANTED.


PALMER and EDWARDS, JJ., concur.




                                             2